COURT OF APPEALS
SANDEE BRYAN MARION                      FOURTH COURT OF APPEALS DISTRICT                           KEITH E. HOTTLE
 CHIEF JUSTICE                             CADENA-REEVES JUSTICE CENTER                             CLERK OF COURT
KAREN ANGELINI                                300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                            SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                         WWW.TXCOURTS.GOVMTHCOA.ASPX                                TELEPHONE
PATRICIA O. ALVAREZ                                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                        FACSIMILE NO.
 JUSTICES                                                                                            (210)335-2762


                                                  July 28,2015



        David L. Reuthinger, Jr.                                  Armando Trevino
        Webb County District Attorney's Office                    Law Offices of Ramos-Trevino
        1110 Victoria, Suite 401                                  1519 Washington Street, Suite 1
        Laredo, TX 78040                                          Laredo, TX 78040



       RE:      Court of Appeals Number:      04-14-00915-CR
                Trial Court Case Number:      2014CRS000311-D1
                Style:                        Adan Flores v.The State of Texas



        Dear Counsel:



               The above cause has been set for formal submission and oral argument before this Court
        on Tuesday, September 15, 2015, at 1:30 PM, before a panel consisting of Justice Rebeca C.
        Martinez, Justice Patricia O. Alvarez, and Justice Luz Elena D. Chapa.

                Argument is limited to twenty (20) minutes to each side and ten (10) minutes rebuttal for
        the appellant. If you do not wish to present argument, you must notify this Court in writing
        within seven (7) days of receiving this notice.

              The Court provides a guest WiFi network for parties arguing before the Court.            The
        password to access the network is available at the Clerk's Office on the day of argument.

                                                              Very truly yours,



                                                                            .artmez,